Citation Nr: 0502965	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-29 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran had active service from December 1948 to December 
1951 and from August 1964 to August 1967. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

Service connection for tinnitus was granted by the RO in a 
February 2001 rating decision.  In that decision, the RO 
assigned a 10 percent disability rating for tinnitus.  

In March 2003, the RO received the veteran's claim of 
entitlement to separate 10 percent disability ratings for 
tinnitus, claimed to be in each ear.  In a March 2003 rating 
decision, the RO denied the veteran's claim.  The veteran 
disagreed with the March 2003 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2003.  


FINDING OF FACT

The veteran has tinnitus.


CONCLUSION OF LAW

The criteria for a higher disability rating for tinnitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2004); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
contend, in essence, that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
and Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances presented 
here.  VAOPGCPREC 
2-2004 held that under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code 6260 and by the previous versions of 
Code 6260 as interpreted by a precedent opinion of the 
General Counsel.

As this case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus, and as the pertinent facts in this case are not in 
dispute, but application of pertinent provisions of the law 
and regulations will determine the outcome, the Board finds 
that no amount of additional evidentiary development would 
change the outcome of this case, and therefore the provisions 
of the VCAA are not applicable.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran was afforded a VA examination in 
August 2000 to evaluate his tinnitus.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony.  
He has not requested a hearing of any kind.  The veteran's 
representative has submitted written argument in his behalf.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, by 
and through the arguments of his representative he contends 
that VA regulations permit the assignment of separate 
disability ratings for each ear, citing in particular 
38 C.F.R. § 4.25.  See Statement of Accredited Representation 
in Appealed Case dated October 2003, and informal hearing 
presentation dated November 2004.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 6260 deals specifically with tinnitus.  The 
Board can identify no other diagnostic code that is more 
appropriate, and although the veteran disagrees with VA's 
interpretation of the regulation he has not suggested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that Diagnostic Code 6260 is the most 
appropriate as to this issue and the Board will apply it 
below.

Specific schedular criteria

Effective June 13, 2003, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
diseases of the ear.  The amendment affects Diagnostic Code 
6260 [tinnitus].  Where the law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  VAOGCPREC 7-2003.  As explained below, 
each version of Diagnostic Code 6260 provides a maximum 
rating of 10 percent for tinnitus and thus neither is more 
favorable to the veteran.  

Effective prior to June 12, 2003, Diagnostic Code 6260 
provided a single level of disability: 10% Tinnitus, 
recurrent.  A note to the prior version of Code 6260 provided 
that a separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  Effective 
June 13, 2003, Diagnostic Code 6260 also provides a single 
level of disability: 10% Tinnitus, recurrent.  And there are 
several explanatory Notes to the current version of Code 
6260, which read as follows:

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

Schedular rating

The Board notes initially that, although the written 
arguments submitted on behalf of the veteran assert that he 
is entitled to a separate disability rating for tinnitus in 
each ear, by his own account, as related to the August 2000 
VA examiner, he does not perceive tinnitus in his left ear, 
but only in the right ear.  Thus, based solely on the 
veteran's own statement to a health care professional, the 
Board believes that separate disability ratings for each ear 
are not warranted.  However, the Board has also considered 
the contentions of the veteran's representative, stating in 
essence that the veteran does currently perceive tinnitus in 
each ear.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].  The Board will now address that argument.

Under the current schedular criteria, Diagnostic Code 6260 
provides a 10 percent evaluation for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2004).  Moreover, the award of separate ratings 
for each ear is specifically prohibited under Note (2) of 
Diagnostic Code 6260.  Accordingly, a schedular rating 
greater than 10 percent for the veteran's tinnitus is not 
warranted and not available.

Similarly, the version of Diagnostic Code in effect prior to 
June 13, 2003 provided a 10 percent rating for tinnitus that 
is recurrent.  That version of the diagnostic code does not 
include a notation specifically prohibiting separate ratings 
for each ear.  However, in a recent precedent opinion, VA's 
General Counsel held that the version of Diagnostic Code 6260 
in effect prior to June 13, 2003 authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under that version 
of the diagnostic code.  See VAOPGCPREC 2-2003.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

The veteran's representative has pointed to 38 C.F.R. § 4.25 
(b) [providing that "[e]xcept as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity [...] are to be rated separately as are all other 
disabling conditions, if any"] as a basis for the assignment 
of separate disability ratings for tinnitus.  The Board will 
address this contention.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately.  See 38 C.F.R. § 
4.25 (2004).  However, a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, which is contrary 
to the provisions of 38 C.F.R. § 4.14 (2004).

In this case, the current version of Diagnostic Code 6260 
specifically prohibits such separate evaluations, which 
exempts the current version altogether from the reach of 
38 C.F.R. § 4.25 (b), as indicated in the language "[e]xcept 
as otherwise provided in this schedule" found at the outset 
of 38 C.F.R. § 4.25(b).

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, since no higher rating was mentioned, 
nor was "bilateral" tinnitus.  In fact, VA's practice was 
to assign a maximum rating of 10 percent for tinnitus under 
the former schedular criteria.  Indeed, VA General Counsel 
Opinion VAOPGCPREC 2-2003 specifically stated "The intended 
effect of this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10-percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head."

In any event, separate evaluations for each ear are 
specifically prohibited by VA General Counsel Opinion 
VAOPGCPREC 2-2003, which the Board is bound to follow.  
Accordingly, the Board has considered the applicability of 
38 C.F.R. § 4.25(b) and finds that its provisions are not 
applicable to tinnitus, do not require the Board to award 
separate evaluations for tinnitus in each ear, and the Board 
is in fact prohibited from so doing.

The Board observes that the General Counsel referred to 
medical evidence in support of its position in VAOPGCPREC 2-
2003, to wit:

2. The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999). VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule 
provision governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as subjective tinnitus 
(over 95% of cases) or objective tinnitus.  In 
subjective or "true" tinnitus, the sound is audible only 
to the patient.  In the much rarer objective tinnitus 
(sometimes called extrinsic tinnitus or "pseudo- 
tinnitus"), the sound is audible to other people, 
either simply by listening or with a stethoscope.  
Objective tinnitus commonly has a definite cause that 
generates the sound, such as vascular or muscular 
disorders.  Objective tinnitus may also be due to such 
nonpathologic causes as noise from the temporomandibular 
joints, openings of the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly evaluated as 
part of the underlying condition causing it.

3. The notice of proposed rulemaking went on to explain 
that:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs (Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. Vernon 
and A. Moller (Eds.)).  The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with tinnitus that 
63% reported tinnitus in both ears and 11% reported it 
as filling the head. (http://www.ohsu.edu/ohrc-otda/95- 
01/data/08.html).  Therefore, in the great majority of 
cases, tinnitus is reported as either bilateral or 
undefined as to side.

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from 
the brain rather than the ears.  67 Fed. Reg. at 59,033.  
As VA's notice of proposed rulemaking made clear, the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice of 
proposed rulemaking, of rating tinnitus as a single 
disease entity. 

See  VAOPGCPREC 2-2003.

Any additional criticisms of VAOPGCPREC 2-2003 found in the 
representative's presentation cannot be entertained by the 
Board.  As noted above, the Board is bound by law to follow 
that opinion.  The veteran has not presented or identified 
any medical or other evidence that challenges the medical 
premise of the VAOGC opinion.  Rather, the veteran relies 
mainly on the provisions of 38 C.F.R. § 4.25(b), which as 
explained above do not provide a legal basis to award 
separate ratings for tinnitus.

In summary, for the reasons stated, the Board concludes that 
by operation of law a disability rating higher than 10 
percent for the veteran's service-connected tinnitus is not 
warranted under either version of the regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit sought 
on appeal is accordingly denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that VA regulations allow for the assignment of separate 10 
percent ratings for tinnitus.  Accordingly, in the absence of 
the matter being raised by the veteran or adjudicated by the 
RO, the Board will not address the veteran's entitlement to 
an extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event the veteran believes consideration 
of an extraschedular rating for his tinnitus is in order, he 
may raise this with the RO.


ORDER

A disability rating higher than 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


